CANTY, J.
(dissenting).
I concur in the foregoing opinion, so far as it holds that the covenant of Day to pay for the half of the wall, when he should join to it and use it, ran with the land of Glessner until Day, his heirs or assigns, did join to and use the wall. Thereupon the covenant became an absolute promise to pay immediately for work and labor performed in building a party wall for the mutual benefit of both parties, and to pay for the easement thus obtained by Day in the land of Glessner.
Surely, this covenant, after it has become an absolute promise to pay money immediately for a past consideration, will no longer run with the land of the promisee. It follows from this that if Day’s grantees had exercised their option to join to the wall, and had joined to it, during the lifetime of Glessner, the sum due would pass to Glessner’s personal representatives. But the option was not exercised, and the wall used by such grantees, until after Glessner’s death. Therefore the sum due belonged to his devisees.
The foregoing opinion concedes this. But on what principle do the majority transfer to the plaintiff the sum due to these devisees? The majority concede that the covenant to pay this money does not run to plaintiff with the land of Glessner; and yet they allow plaintiff to adopt the party-wall contract, and thereby draw this money to itself. Plaintiff might do as it has done, — adopt the physical conditions it found on the line of its land, — but it had no right to adopt that contract.
The only principle of law under which plaintiff could claim the benefit of the wall is that it was attached to the realty, and for that reason plaintiff could take it with its attendant burdens, but clearly this past-due money will not pass to plaintiff under any such principle. He takes the benefits and burdens of the wall as it stands, not of the contract under which it was built. Glessner built the wall, maintained it, and kept it ready for Day to join to *163it. Day’s grantees did join to it and use it until the time to redeem from the foreclosure expired.
True, there was during all this time a paramount incumbrance on the land covered by Glessner’s half of the wall. The grant of the easement which he had made to Day, and which easement the latter had a right to use on paying as stipulated, is in the nature of a conveyance of real estate, and no covenant against such incumbrance is implied. But Glessner covenanted to maintain on his part the wall perpetually, and that is a covenant against the incumbrance. That incumbrance has been satisfied by the mortgagee in adopting the wall. The defendants must pay the sum due, less the cost of removing the incumbrance. As it cost nothing to remove it, they must pay the .devisees in full, or at least all except nominal damages, which they may deduct on account of the existence of the incumbrance.
The mortgagee, at his election, takes the half of the wall attached to his land; but there is no legal principle on which it can be held that the past-due price of the other half on the Day lot is attached to the realty of the Glessner lot, and passes with it to the mortgagee on foreclosure. There is nothing in the distinction made by the majority, between agreeing to pay the original cost of the wall and the value of it at the time Day’s grantees attempted to join to it, which should change the result in this case.
In my opinion, plaintiff is not entitled to recover, and the order appealed from should be reversed.